DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4.9.2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-10, 12-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marimuthu et al. (of record, US 7,838,337 B2) in view of Kwon et al. (of record, WO 2013176426 A1. The examiner relies on US 20150187742 A1, of record, as a translation) and Kim (of record, “Kim319”, US 20070290319 A1).
Regarding claims 1-3, 5-7 and 9-10, Marimuthu discloses (claim 1) a semiconductor package (Fig. 3g), comprising: a first die (102) having an active side (bottom) and a backside (top) opposite the claim 2) further comprising: a spacer (MPEP 2111, below the topmost die in 134) between the backside of the third die (topmost die) and the active side of the second die (second bottommost die in 134, Fig. 3g), (claim 3) wherein the second encapsulation layer is laterally adjacent the spacer (Fig. 3g, within 134), (claim 5) wherein the plurality of package level interconnects comprises a plurality of solder balls (outermost 140) below the first die (102) and  outside of a periphery of the first die (Fig. 3g), (claim 6) wherein the plurality of package level interconnects comprises a plurality of solder balls (innermost 140) below the first die (102) and (partly) within a periphery of the first die (Fig. 3g), (claim 7) wherein the plurality of package level interconnects comprises a first plurality of solder balls (innermost 140) below the first die and (partly) within a claim 9) wherein the second die (second lowermost in 134) and the third die (topmost in 134) are vertically aligned with one another (Fig. 3g, MPEP 2125), and, (claim 10) wherein the first encapsulation layer (118) has an uppermost surface leveled with the backside (top) of the first die (102, Fig. 3g).

    PNG
    media_image1.png
    584
    839
    media_image1.png
    Greyscale

Marimuthu fails to disclose (claim 1) (a) the vertical thickness of the first/second via bar extending beyond the vertical the thickness of the first die in a/the vertical direction and the first encapsulation layer having a vertical thickness greater than the vertical thickness of the first die and (b) the lateral width of the third die the same as the lateral width of the second die, and, (claim 10) wherein the first encapsulation layer has an uppermost surface above the backside of the first die.
claim 1) (a) the vertical thickness (H2) of the first/second via bar (120) extending beyond the vertical the thickness (H1) of the first die (130) in a/the vertical direction and the first encapsulation layer (140) having a vertical thickness greater than the vertical thickness of the first die, and, (claim 10) wherein the first encapsulation layer (140) has an uppermost surface above the backside of the first die (130, Fig. 26).

    PNG
    media_image2.png
    207
    535
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to include the arrangements and thicknesses of Kwon in the device of Marimuthu and arrive at the claimed invention so as to seal/protect a die and through wirings with an encapsulation layer (Kwon, [0071] and [0135-0136]) and so as to prevent damage to said die and/or through wirings.
Kim319 discloses (claim 1) (b) the lateral width of the third die (404) the same as the lateral width of the second die (406, Figs. 1 and 4, MPEP 2125).
It would have been obvious to one of ordinary skill in the art to include the size relationship of Kim319 in the device of Marimuthu/Kwon and arrive at the claimed invention so as to increase semiconductor density within semiconductor packages (Kim 319, [0003-004]), simplify/expedite mounting steps by using same sized devices, and/or, because it has been held that a change in size/shape is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV).
Regarding claim 12, Marimuthu discloses an integrated circuit (IC) assembly (Fig. 3g) comprising: a semiconductor package (Fig. 3g), comprising: a first die (102) having an active side (bottom) and a 

    PNG
    media_image1.png
    584
    839
    media_image1.png
    Greyscale

Marimuthu fails to disclose (i) the vertical thickness of the first/second via bar extending beyond the vertical the thickness of the first die in a/the vertical direction and the first encapsulation layer having a vertical thickness greater than the vertical thickness of the first die, (ii) the circuit board having a plurality of electrical routing features disposed therein, and, (iii) the lateral width of the third die the same as the lateral width of the second die.
Kwon discloses (i) the vertical thickness (H2) of the first/second via bar (120) extending beyond the vertical the thickness (H1) of the first die (130) in a/the vertical direction and the first encapsulation layer (140) having a vertical thickness greater than the vertical thickness of the first die (130, Fig. 26).

    PNG
    media_image2.png
    207
    535
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to include the arrangements and thicknesses of Kwon in the device of Marimuthu and arrive at the claimed invention so as to seal/protect a die and through wirings with an encapsulation layer (Kwon, [0071] and [0135-0136]) and so as to prevent damage to said die and/or through wirings.
Moreover, it would have been obvious to one of ordinary skill in the art to include the claimed features of “the circuit board having a plurality of electrical routing features disposed therein” in the device of Marimuthu/Kwon so as to enable means for electrically addressing the IC assembly of Marimuthu/Kwon from a circuit board integrated into a higher complexity system and/or because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Kim319 discloses (iii) the lateral width of the third die (404) the same as the lateral width of the second die (406, Figs. 1 and 4, MPEP 2125).
It would have been obvious to one of ordinary skill in the art to include the size relationship of Kim319 in the device of Marimuthu/Kwon and arrive at the claimed invention so as to increase semiconductor density within semiconductor packages (Kim 319, [0003-004]), simplify/expedite mounting steps by using same sized devices, and/or, because it has been held that a change in size/shape is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV).
Regarding claims 13 and 14, Marimuthu/Kwon/Kim319 discloses (claim 13) wherein the semiconductor package includes a processor (“Package 134 includes general application integrated claim 14) wherein the semiconductor package includes a memory (“Package 134 includes general application integrated circuits such as filters, memory chips, and processors, for example”).
Regarding claim 15, Marimuthu/Kwon/Kim319 fails to disclose further comprising one or more components coupled to the circuit board, the one or more components selected from the group consisting of an antenna, a display, a touchscreen display, a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, and a camera.
However, it would have been obvious to one of ordinary skill in the art to include the claimed features in the device of Marimuthu/Kwon/Kim319 so as to enable means for integrating the IC assembly of Marimuthu into a higher complexity system since the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claims 16-17 and 19, Marimuthu/Kwon/Kim319 discloses (claim 16) wherein the semiconductor package further comprises a spacer (in 134) between the backside of the third die (topmost die) and the active side of the second die (second bottommost die, Fig. 3g), (claim 17) wherein the second encapsulation layer is laterally adjacent the spacer (Fig. 3g), and, (claim 19) wherein the plurality of package level interconnects of the semiconductor package comprises a first plurality of solder balls (innermost 140) below the first die and (partly) within a periphery of the first die, and a second plurality of solder balls (outermost 140) below the first die and outside of the periphery of the first die (Fig. 3g).

Claims 1-3, 5-7, 9-10, 12-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Kim (of record, US 20130214396 A1) in view of Kim319 and Ihara (US 20100230823 A1).
Regarding claims 1-3, 5-7 and 9-10, Kim discloses (claim 1) a semiconductor package (Fig. 2), comprising: a first die (130) having an active side (bottom) and a backside (top) opposite the active side, the active side having a plurality of die level interconnects (132) thereon, the first die having a vertical thickness between the active side and the backside (Fig. 2); a redistribution layer (110+ or parts thereof) having a die side (top) and a package level interconnect side (bottom), the die side coupled (broad term) to the active side of the first die, and the package level interconnect side coupled to a plurality of package level interconnects (118, Fig. 2); a first bond pad (122s) over a second bond pad (112s), the second bond pad coupled to the redistribution layer (Fig. 2); a first via bar (150s) between and electrically coupled to the first bond pad and the second bond pad, the first via bar laterally adjacent to and spaced apart from a first edge (left) of the first die without an intervening via bar between the first via bar and the first edge of the first die (Fig. 2), the first via bar at least partially overlapping with the first edge of the first die in a horizontal direction, and the first via bar having a vertical thickness continuous between the first bond pad and the second bond pad, the vertical thickness of the first via bar extending beyond the vertical thickness of the first die in a vertical direction (Fig. 2); a third bond pad (122s) over a fourth bond pad (112s), the fourth bond pad coupled to the redistribution layer (Fig. 2); a second via bar (150s) between and electrically coupled to the third bond pad and the fourth bond pad, the second via bar laterally adjacent to and spaced apart from a second edge (right) of the first die, the second edge of the first die opposite the first edge of the first die (Fig. 2), the second via bar at least partially overlapping with the second edge of the first die in the horizontal direction, and the second via bar having a vertical thickness continuous between the third bond pad and the fourth bond pad, the vertical thickness of the second via bar extending beyond the vertical thickness of the first die in the vertical direction (Fig. 2); a first encapsulation layer (145) laterally surrounding the first die, the first encapsulation layer having a vertical thickness greater than the vertical thickness of the first die (Fig. 2); a second die (140a) above the first die, the second die having an active side (top) and a backside claim 2) further comprising: a spacer (142b) between the backside of the third die and the active side of the second die (Fig. 2), (claim 3) wherein the second encapsulation layer (155) is laterally adjacent the spacer (Fig. 2), (claim 5) wherein the plurality of package level interconnects comprises a plurality of solder balls (118) below the first die and outside of a periphery of the first die (Fig. 2), (claim 6) wherein the plurality of package level interconnects comprises a plurality of solder balls (118) below the first die and within a periphery of the first die (Fig. 2), (claim 7) wherein the plurality of package level interconnects comprises a first plurality of solder balls (118) below the first die and within a periphery of the first die, and a second plurality of solder balls (118) below the first die and outside of the periphery of the first die (Fig. 2), (claim 9) wherein the second die and the third die are vertically aligned with one another (Fig. 2), and, (claim 10) wherein the first encapsulation layer (145) has an uppermost surface above the backside of the first die (Fig. 2).


    PNG
    media_image3.png
    345
    1098
    media_image3.png
    Greyscale

Kim fails to disclose (clam 1) (a) no intervening via bar between the second via bar and the second edge of the first die, and, (b) the lateral width of the third die the same as the lateral width of the second die.
Kim319 discloses (b) the lateral width of the third die (404) the same as the lateral width of the second die (406, Figs. 1 and 4, MPEP 2125).
It would have been obvious to one of ordinary skill in the art to include the size relationship of Kim319 in the device of Kim and arrive at the claimed invention so as to increase semiconductor density within semiconductor packages (Kim 319, [0003-004]), simplify/expedite mounting steps by using same sized devices, and/or, because it has been held that a change in size/shape is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV).
Ihara discloses (a) no intervening via bar between the second via bar (e.g. 22) and the second edge (right) of the first die (16, Fig. 2).
It would have been obvious to one of ordinary skill in the art to change the location of the second via bar ok Kim/Kim319 with that of Ihara and arrive at the claimed invention because it has been held that rearranging parts of an invention involves only routine skill in the art as is prima facie obvious. (MPEP 2144.04 VI-C) and/or so as to successfully address electrically every semiconductor device within a stacked package. 
Regarding claim 12, Kim discloses an integrated circuit (IC) assembly (Fig. 2) comprising: a semiconductor package (Fig. 2), comprising: a first die (130) having an active side (bottom) and a backside (top) opposite the active side, the active side having a plurality of die level interconnects (132) thereon, the first die having a vertical thickness between the active side and the backside (Fig. 2); a redistribution layer (110+ or parts thereof) having a die side (top) and a package level interconnect side (bottom), the die side coupled (broad term) to the active side of the first die, and the package level interconnect side coupled to a plurality of package level interconnects (118, Fig. 2); a first bond pad (122s) over a second bond pad (112s), the second bond pad coupled to the redistribution layer (Fig. 2); a first via bar (150s) between and electrically coupled to the first bond pad and the second bond pad, the first via bar laterally adjacent to and spaced apart from a first edge (left) of the first die without an intervening via bar between the first via bar and the first edge of the first die (Fig. 2), the first via bar at least partially overlapping with the first edge of the first die in a horizontal direction, and the first via bar having a vertical thickness continuous between the first bond pad and the second bond pad, the vertical thickness of the first via bar extending beyond the vertical thickness of the first die in a vertical direction (Fig. 2); a third bond pad (122s) over a fourth bond pad (112s), the fourth bond pad coupled to the redistribution layer (Fig. 2); a second via bar (150s) between and electrically coupled to the third bond pad and the fourth bond pad, the second via bar laterally adjacent to and spaced apart from a second edge (right) of the first die, the second edge of the first die opposite the first edge of the first die, the second via bar at least partially overlapping with the second edge of the first die in the horizontal direction, and the second via bar having a vertical thickness continuous between the third bond pad and the fourth bond pad, the vertical thickness of the second via bar extending beyond the vertical thickness of the first die in the vertical direction (Fig. 2); a first encapsulation layer (145) laterally surrounding the first die, the first encapsulation layer having a vertical thickness greater than the vertical thickness of the first die (Fig. 2); a second die (140a) above the first die, the second die having an active side (top) and a 

    PNG
    media_image3.png
    345
    1098
    media_image3.png
    Greyscale

Kim fails to disclose (i) a circuit board having a plurality of electrical routing features disposed therein and a plurality of pads disposed thereon, wherein the plurality of pads are electrically coupled with the plurality of package level interconnects, (ii) the lateral width of the third die the same as the lateral width of the second die, and, (iii) no intervening via bar between the second via bar and the second edge of the first die.

Kim319 discloses (ii) the lateral width of the third die (404) the same as the lateral width of the second die (406, Figs. 1 and 4, MPEP 2125).
It would have been obvious to one of ordinary skill in the art to include the size relationship of Kim319 in the device of Kim and arrive at the claimed invention so as to increase semiconductor density within semiconductor packages (Kim 319, [0003-004]), simplify/expedite mounting steps by using same sized devices, and/or, because it has been held that a change in size/shape is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV).
Ihara discloses (iii) no intervening via bar between the second via bar (e.g. 22) and the second edge (right) of the first die (16, Fig. 2).
It would have been obvious to one of ordinary skill in the art to change the location of the second via bar ok Kim/Kim319 with that of Ihara and arrive at the claimed invention because it has been held that rearranging parts of an invention involves only routine skill in the art as is prima facie obvious. (MPEP 2144.04 VI-C) and/or so as to successfully address electrically every semiconductor device within a stacked package. 


Regarding claims 13 and 14, Kim/Kim319/Ihara discloses wherein the semiconductor package includes a processor, and, wherein the semiconductor package includes a memory ([0038], “The lower semiconductor chip 130 and the upper semiconductor chip 140a or 140b may be, for example, a volatile memory device (e.g., a dynamic random access memory (DRAM) and a static RAM (SRAM)), a nonvolatile memory device (e.g., FLASH memory device), a photoelectron device, a logic device, a communication device, a digital signal processor (DSP), or a system-on-chip (SOC)”).
Regarding claim 15, Kim/Kim319/Ihara fails to disclose further comprising one or more components coupled to the circuit board, the one or more components selected from the group consisting of an antenna, a display, a touchscreen display, a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, and a camera.
However, it would have been obvious to one of ordinary skill in the art to include the claimed features in the device of Kim/Kim319/Ihara so as to enable means for integrating the IC assembly of Marimuthu into a higher complexity system since the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claims 16 and 17, Kim/Kim319/Ihara discloses wherein the semiconductor package further comprises a spacer (142b) between the backside of the third die and the active side of the second die, and, wherein the second encapsulation layer (155) is laterally adjacent the spacer (Fig. 2).
Regarding claim 19, Kim/Kim319/Ihara discloses wherein the plurality of package level interconnects of the semiconductor package comprises a first plurality of solder balls (118) below the first die and within a periphery of the first die, and a second plurality of solder balls (118) below the first die and outside of the periphery of the first die (Fig. 2).


Response to Arguments
Applicant's arguments filed 12.18.2020 have been fully considered but they are not persuasive.
The applicant alleges (p. 13-14)

    PNG
    media_image4.png
    800
    725
    media_image4.png
    Greyscale

And,

    PNG
    media_image5.png
    544
    628
    media_image5.png
    Greyscale

This is not found persuasive because Marimuthu’s second die is now interpreted as the second lowermost die in 134 (not the lowermost as previously done). Hence, Marimuthu discloses the second die (second lowermost in 134) does not extend vertically over the first via bar or the second via bar (Fig. 3g).


    PNG
    media_image1.png
    584
    839
    media_image1.png
    Greyscale

Finally, the examiner notes that no arguments were presented against Kim (of record, US 20130214396 A1) which is used in an alternate rejection. Said alternate rejection is included herein with the addition of Ihara (US 20100230823 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894